— In a proceeding pursuant to CPLR article 75 to stay the arbitration of an uninsured motorist claim, Allstate Insurance Company appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 7, 1990, which denied the petition and dismissed the proceeding on the ground that venue had been improperly placed.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
By instituting a second proceeding after the instant proceeding was dismissed and carrying it to judgment, the petitioner abandoned the instant proceeding. Thus, the instant appeal is academic (see, Spancrete Northeast v Travelers Indem. Co., 102 AD2d 917; Sherrill v Grayco Bldrs., 99 AD2d 965, affd 64 NY2d 261; Bomser v Moyle, 89 AD2d 202; Beary v Schwimmer, 44 AD2d 833. Miller, J. P., Copertino, Pizzuto and Santucci, JJ., concur.